In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1561V
                                      (Not to be Published)

*************************
JANICE SLOAN,              *
                           *
               Petitioner, *                               Filed: February 1, 2019
                           *
           v.              *
                           *                               Entitlement; Decision by Proffer; Damages;
SECRETARY OF HEALTH        *                               Pneumococcal 13-valent conjugate
                           *                               (“Prevnar13”) Vaccine.
               Respondent. *
*************************

Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner.

Debra A. Filteau Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                               DECISION AWARDING DAMAGES1

        On November 22, 2016, Petitioner Janice Sloan filed a petition seeking compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleges that she developed
reflex sympathetic dystrophy (“RSD”; also known as complex regional pain syndrome, “CRPS”)
as a result of receiving the pneumococcal 13-valent conjugate vaccine (“Prevnar 13”) on August
27, 2015.3 Petition, ECF No. 1.

1
 Because this decision contains a reasoned explanation for my actions in this case, I will post it on the
United States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44
U.S.C. § 3501 (2012). This means the ruling will be available to anyone with access to the internet.
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion
of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
3
 This case was assigned to now-retired Special Master Hastings (ECF No. 6), reassigned to Special Master
Corcoran on September 20, 2017 (ECF No. 27), and then reassigned to my docket on December 7, 2017
(ECF No. 21).
        On August 28, 2017, Respondent filed a Rule 4(c) Report (“Respondent’s Report”) in
which he concedes that Petitioner is entitled to compensation for her claim of CRPS. Respondent’s
Report, ECF No. 25. Specifically, Respondent agrees with Petitioner’s claim that “[P]etitioner’s
CRPS, more likely than not, was caused-in-fact by the administration of the pneumonia vaccine
on August 27, 2015, and that there is no other cause for [P]etitioner’s CRPS identified in her
records. Id. at 5. Based on a review of the medical records, Respondent states that Petitioner has
met the applicable statutory requirements by suffering from CRPS for more than six months and,
thus, Petitioner has satisfied all legal prerequisites for compensation under the Act. Id.

        In light of Respondent’s concession, Special Master Corcoran issued a Ruling on
Entitlement on September 20, 2017. ECF No. 28. On April 20, 2018, I subsequently ordered the
parties to inform the Court on their progress towards resolving damages. See Non-PDF Order for
4/20/2018.

       Respondent filed a proffer on December 21, 2018 (ECF No. 43), agreeing to issue the
following payments:

           1) $170,000.00, which represents compensation for past and future pain and suffering;
              and
           2) $531.00, which represents compensation for past unreimbursed out-of-pocket
              medical expenses.
       These amounts represent all elements of compensation for all damages that would be
available under § 300aa-15(a).

        I adopt the parties’ proffer attached hereto, and award compensation in the amount and on
the terms set forth therein. I, therefore, award compensation in the amount of a lump sum
payment of $170,531.00, in the form of a check payable to Petitioner, Janice Sloan. The clerk
of court is directed to enter judgment in accordance with this decision.4

       IT IS SO ORDERED.


                                                         s/ Katherine E. Oler
                                                            Katherine E. Oler
                                                            Special Master


4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

*************************************
JANICE SLOAN,                       *
                                    *
                  Petitioner,       *                         No. 16-1561V
                                    *                         SPECIAL MASTER CORCORAN
v.                                  *
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       The Court issued a Ruling on Entitlement on September 20, 2017. Based upon the

evidence of record, respondent proffers that petitioner should be awarded the following amounts:

       A.      $170,000.00, which represents compensation for past and future pain and
               suffering;

       B.      $531.00, which represents compensation for past unreimbursed out-of-pocket
               medical expenses; and

       These amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a).1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that petitioner be awarded a lump sum payment of $170,531.00 in the

form of a check payable to petitioner. Petitioner agrees.



1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                               Respectfully submitted,

                               JOSEPH H. HUNT
                               Assistant Attorney General

                               C. SALVATORE D’ALESSIO
                               Acting Director
                               Torts Branch, Civil Division

                               CATHARINE E. REEVES
                               Deputy Director
                               Torts Branch, Civil Division

                               ALEXIS B. BABCOCK
                               Assistant Director
                               Torts Branch, Civil Division

                               /s/ DEBRA A. FILTEAU BEGLEY
                               DEBRA A. FILTEAU BEGLEY
                               Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Benjamin Franklin Station
                               Washington, D.C. 20044-0146
                               Phone: (202) 616-4181
Dated: December 21, 2018




                           2